DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulesza et al., (US 2014/0037561).
Kulesza et al. teaches, “A composition is provided that capitalizes on the biological activity of trichloroacetic acid, but effectively reduces or eliminates TCA induced irritation allowing the composition to be used as wrinkle effacer or stimulant of skin cell turnover; uses previously thought as commercially impossible with TCA.  Also provided are processes of effacing wrinkles or stimulating skin cell turnover including applying the inventive composition to the skin of a subject” (Abstract).
The prior art teaches a specific embodiment comprising 94% water, 2% propylene glycol (glycolic solvent), 4% TCA (trichloroacetic acid/chlorinated derivative of acetic acid) (p. 8, Table 2, Formulation Q).
sodium hydroxide and pH value between 2.0 and 4.0 insofar as Kulesza et al. teaches, “The pH of the TCA is adjusted to a final pH of 3.0 by the addition of sodium hydroxide.  After adjusting pH, evodiox alone or along with stabilant is added to the TCA solution with mixing at ambient temperature” (Id. para. [0074]).
This embodiment is suitable for topical administration and is in the form of a liquid solution, as per claims 10-11.
The prior art is anticipatory insofar as it teaches a composition comprising a chlorinated derivative of acetic acid, a glycolic solvent, i.e. propylene glycol, a pH value between 2.0 and 4.0 and a basic buffering agent, i.e. sodium hydroxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, 4-6, 10-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulesza et al., (US 2014/0037561).
	Kulesza et al. teaches, “A composition is provided that capitalizes on the biological activity of trichloroacetic acid, but effectively reduces or eliminates TCA induced irritation allowing the composition to be used as wrinkle effacer or stimulant of skin cell turnover; uses previously thought as commercially impossible with TCA.  Also provided are processes of effacing wrinkles or stimulating skin cell turnover including applying the inventive composition to the skin of a subject” (Abstract).

	In addition to trichloroacetic acid, the compositions also require a stabilant, e.g. “propylene glycol, butylene glycol, ethoxydiglycol, benzyl alcohol, or glycerin” [a.k.a. glycerol], wherein “the trichloroacetic acid and the stabilant are present in a ratio from 0.1:1 to 5:1” (p. 1, para. [0011]).  The trichloroacetic acid or TCA “is present at 10% or less by weight, optionally at 5% or less” (Id.).
	The compositions have “a pH between 1 or less and 8.  The pH is optionally at or less than 7, optionally, at or less than 6, 5, 4, 3, 2, or 1” (p. 5, para. [0052]).
	Sodium hydroxide, taught below, as pH adjuster was not provide a reference range.  However, it would have been obvious to modify the concentration to fall within the claimed range, as per claims 5, 6, 16, 17, given the pH values listed above.  
	The compositions are “provided as a lotion, cream, gel, bar, ointment, or in pad form” (p. 5, para. [0053]), as per claim 11.
glycyrrihiza glabra extract, as per claim 7, insofar as the prior art teaches “licorice and its extracts” (p. 3, para. [0038]); antioxidants, skin whitening agents, wart removers, anti-wrinkle agents, keratose removing agents (p. 4, para. [0040])
	Concerning claim 15, initially cleaning and drying the skin would have been obvious as a means for avoiding interference with the ingredients in the product. Application to an area of about 5-10 cm2 of skin, would have also been obvious since the prior art teaches that the composition is “applied in the areas where fine lines, wrinkles, dry or inelastic skin or large pores are observed” (p. 5, para. [0058]; see also p. 8, para. [0078] teaching application to the cheeks of volunteers at “approximately 3 centimeters in area”).  The step of repeating would have also been obvious insofar as the prior art teaches, “the inventive compositions are suitable for continued use . . . Uninterrupted use (i.e. repeated applications at the same frequency) is possible . . . A period as used herein is optionally from one day to 20 weeks or more” (p. 5, para. [0057]).  Applying sunscreen would have also been obvious insofar as the prior art teaches, “Subjects are allowed to use sunscreens and cleansers of their choice during the test period” (p. 9, para. [0082]).
	The prior art teaches a specific embodiment comprising q.s. water, 12.5% glycerin, 0.1% xanthan gum, 6% cetearyl alcohol/ceteareth-20 isopropyl palmitate, 6% isopropyl palmitate, 6% cetostearyl alcohol, 3% glyceryl stearate, 2% isododecane, 1% dimethicone, 25% water, 25% trichloroacetate acid (chlorinated derivative of acetic acid), q.s. to pH 3.0 sodium hydroxide, 1% evodiox, 0.5% 1,2-hexanediol/caprylyl 
	This embodiment is not anticipatory insofar as it does not require propylene glycol; however, it would have been obvious to substitute the glycerin with propylene glycol since they are both suitable stabilants.
	The prior art teaches another embodiment comprising 4% propylene glycol (glycolic solvent), 4% trichloroacetic acid, and 0.9% sodium hydroxide (p. 7, Table 1, Formulation E).
	This embodiment is not anticipatory insofar as it does not provide a pH value; however, since the pH of the compositions can be less than 6, 5, 4, 3, 2, or 1, it would have been obvious for this embodiment to have a pH between 2.0 and 4.0.

2) Claims 7-9, 13-14, 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulesza et al., (US 2014/0037561) as applied to claims 1, 2, 4-6, 10-12, 16, 17 above, and further in view of Epps et al., (FDA, Nov. 3, 2016) and Dreher (WO2014/140890, cited in IDS).
	Kulesza et al., which is taught above, differs from claims 7-9, 13-14, 18-21 insofar as it does not teach mandelic acid, kojic acid, coenzyme Q10, hexapeptide-1, urea peroxide, other chlorinated derivatives of acetic acid.

	Epps et al. teaches topical acids useful for exfoliation, or shedding of the skin surface such as trichloroacetic acid (p. 3).  The reference teaches, “TCA is synthesized 
Since Kulesza et al. teaches use of trichloroacetic acid for “Moderate depth chemical peels” at “concentrations of 20-50%” (p. 1, para. [0006]), it would have been obvious for the compositions of Kulesza have a mixture of one or more chlorinated derivatives in a concentration ranging between 25 and 35% by weight of the total composition, as per claim 8, or trichloroacetic acid at 33% by weight, as per claim 9.  

	Dreher teaches compositions and methods for skin rejuvenation (see p. 1, para. [002]). 
	The compositions comprise “peroxides including hydrogen peroxide” and “coenzyme Q10” as antioxidants/radical scavengers (p. 44, para. [00220]) present “from about 0.001% to about 25%” (Id., para. [00219]); mandelic acid as preferred keratolic agent and/or desquamating agent (p. 47, para. [00228]) used “from about 0.01% to about 30% (p. 46,  para. [00226]); kojic acid as a skin lightening agent (p. 46, para. [00223]) used “from about 0.01% to about 15%” (Id. para. [00224]); hexapeptides (p. 39, para. [00204]) used “from about 0.000001% to about 10%” (Id. at para. [00205]); xanthan gum as a thickening agent (it would have been obvious to modify a range) (p. 56, para. [00250-00251]). 
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to include urea peroxide, coenzyme Q10, madelic acid, kojic acid, hexapeptide 1 in the method/composition of Kulesza et al. for the purpose of improving the appearance of aged skin, as taught by Dreher.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612